           Case 1:14-cr-00522-RDB Document 125 Filed 04/13/21 Page 1 of 7



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND


UNITED STATES OF AMERICA                   *

       v.                                  *       Criminal No. RDB-14-0522

ANTWAN TRAVERS,                            *

       Defendant.                          *

*      *       *     *       *     *   *  *    *  *                      *      *      *
                                 MEMORANDUM ORDER

       In August of 2015, Defendant Antwan Travers (“Travers” or “Defendant”) pled guilty

to Conspiracy to Commit Hobbs Act Robbery and Commission of Hobbs Act Robbery, both

in violation of 18 U.S.C. § 1951(a). (ECF No. 59.) This plea was entered pursuant to Rule

11(c)(1)(C) of the Federal Rules of Criminal Procedure. (ECF No. 60.) The plea agreement

specifically stated that the Government and the Defendant agreed upon a sentence in the range

of 180 to 240 months (15-20 years). (Id.) In accordance with that agreement, on November

12, 2015, this Court sentenced Travers to 180 months with credit for time served in Federal

custody since December 11, 2014. (ECF No. 83.) Nevertheless, the Defendant appealed his

sentence on November 18, 2015. (ECF No. 86.) However, that appeal was voluntarily

dismissed on February 9, 2016. (ECF No. 96.)

       Presently pending is the Defendant’s pro se Motion for Compassionate Release pursuant

to 18 U.S.C. § 3582(c)(1)(A) (ECF No. 118) in which he seeks immediate release from custody.

Travers asserts that his age (fifty years old) and certain health factors make him particularly

vulnerable to COVID-19. (Id.) However, even if Travers can show extraordinary and

compelling reasons which would allow this Court to consider his request for relief, analysis

                                               1
        Case 1:14-cr-00522-RDB Document 125 Filed 04/13/21 Page 2 of 7



under the sentencing factors provided in 18 U.S.C. § 3553(a) does not support a reduction in

his sentence. For the reasons that follow, Travers’ Motion for Compassionate Release (ECF

No. 118) is DENIED.

                                     BACKGROUND

       On November 5, 2014, Defendant Travers was charged by a criminal indictment,

which was superseded on April 8, 2015. (ECF Nos. 1, 33.) The twelve-count Superseding

Indictment charged Travers with conspiracy and commission of Hobbs Act Robbery, in

violation of 18 U.S.C. § 1951(a), as well as two different firearms offenses. (ECF No. 33.) On

August 10, 2015, he pled guilty to one count of conspiracy to commit Hobbs Act Robbery

and one count of commission of Hobbs Act Robbery pursuant to a Rule 11(c)(1)(C) plea

agreement. (ECF Nos. 59, 60.)

       In the plea agreement, Travers made certain factual and guidelines stipulations. As to

the facts, he stipulated that in March of 2014 he knowingly conspired with his co-Defendant

Darryl Green to commit an armed robbery at the Refua Pharmacy in Baltimore, Maryland,

and on March 19, 2014 they attempted to do so. (ECF No. 60.) Around 7:00 p.m. on that

date, Travers drove his co-Defendant to the store and waited outside as the getaway driver.

(Id.) While in the store, the co-Defendant Green pointed a long-barreled BB pistol at the

employee and her baby, stating he would kill the baby and ordering the employee to move

towards the cash register. (Id.) A panic alarm was activated, and the co-Defendant fled the

store with Travers. (Id.) Travers stipulated that if the robbery had been completed, it would

have affected interstate commerce, as Refua Pharmacy regularly engages in interstate

commerce, including purchasing goods from out of state. (Id.) As to the Federal Sentencing


                                              2
         Case 1:14-cr-00522-RDB Document 125 Filed 04/13/21 Page 3 of 7



guidelines, Travers stipulated to a final base offense level of 29, or 30 if he was found to be a

Career Offender. (Id.) The parties agreed to a range of sentence of 180 to 240 months of

imprisonment. (Id.)

       On November 12, 2015, this Court sentenced Travers to 180 months with credit for

time served in Federal custody since December 11, 2014, and a total of 3 years of supervised

release. (ECF No. 83.) Travers appealed that sentence on November 18, 2015. (ECF No.

86.) His appeal was voluntarily dismissed on February 9, 2016. (ECF No. 96.)

       On May 22, 2020, Travers filed the presently pending pro se Motion for Compassionate

Release in which he seeks his immediate release from custody on the basis of his age and

various claimed health conditions. (ECF No. 118, supplemented by ECF No. 121.) That

same day, the Clerk of this Court instructed Travers to submit certain information to the

Office of the Federal Public Defender to facilitate its review of his case. (ECF No. 119.) On

June 10, 2020, the Office of the Federal Public Defender filed correspondence with this Court

indicating it would not be supplementing Travers’ motion. (ECF No. 120.) Travers asserts

that he is fifty years old and that he suffers from hypertension. (ECF No. 118.) He also asserts

that he is obese and is pre-diabetic. (ECF No. 121.) He claims that such conditions place him

at serious risk of becoming severely ill from COVID-19. Medical records submitted to this

Court confirm that Travers does have hypertension and is considered obese with a body mass

index of 35.1. (ECF No. 122 *SEALED*.)

                                         ANALYSIS

       The First Step Act of 2018, Pub. L. 115-391, 132 Stat. 5194, established significant

changes to the procedures involving compassionate release from federal prison. Prior to the


                                               3
         Case 1:14-cr-00522-RDB Document 125 Filed 04/13/21 Page 4 of 7



passage of the First Step Act, 18 U.S.C. § 3582(c)(1)(A)(i) provided the Bureau of Prisons

(“BOP”) with sole discretion to file compassionate release motions with the Court. With the

passage of the First Step Act, defendants are now permitted to petition federal courts directly

for compassionate release whenever “extraordinary and compelling reasons” warrant a

reduction in sentence. The Act permits a defendant to seek a sentence reduction after he “has

fully exhausted all administrative rights to appeal a failure of the [BOP] to bring a motion on

the Defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden

of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). Once these

mandatory conditions are satisfied, this Court may authorize compassionate release upon a

showing of “extraordinary and compelling reasons” and after weighing the factors presented

in 18 U.S.C. § 3553(a). 18 U.S.C. § 3582(c)(1)(A)(i).

       The United States Sentencing Commission is charged with defining “what should be

considered extraordinary and compelling reasons for sentence reduction” under

§ 3582(c)(1)(A). 28 U.S.C. § 994(t). Of relevance here, the Commission has determined that

“extraordinary and compelling reasons” exist where a defendant is “suffering from a serious

physical condition . . . that substantially diminishes the ability of the defendant to provide self-

care within the environment of a correctional facility and from which he or she is not expected

to recover.” U.S.S.G. § 1B1.13 cmt. n.1(A). Additionally, the Sentencing Commission has

authorized the BOP to identify other extraordinary and compelling reasons “other than, or in

combination with” the reasons identified by the Commission. Id. § 1B1.13 cmt. n.1(D).

       Although potentially useful guides, neither the Sentencing Commission’s guidelines nor

the BOP’s regulations constrain this Court’s analysis. As Judge Catherine C. Blake of this


                                                 4
            Case 1:14-cr-00522-RDB Document 125 Filed 04/13/21 Page 5 of 7



Court has recognized, the First Step Act embodies Congress’s intent to reduce the BOP’s

authority over compassionate release petitions and authorizes the district courts to exercise

their “independent discretion to determine whether there are ‘extraordinary and compelling

reasons’ to reduce a sentence.” United States v. Bryant, CCB-95-0202, 2020 WL 2085471, at *2

(D. Md. Apr. 30, 2020). Exercising that discretion, this Court has determined that a heightened

susceptibility to COVID-19 may present extraordinary and compelling reasons for a sentence

reduction. See, e.g., United States v. Hurtt, JKB-14-0479, 2020 WL 3639987, at *1 (D. Md. July

6, 2020).

         The Government did not file a response to the Defendant’s Motion, and therefore, has

not contested that Travers’ medical conditions present extraordinary and compelling reasons

sufficient for this Court to consider his release.                     However, this Court has held that

hypertension alone “does not constitute an extraordinary and compelling reason which

justifies a reduction in sentence.” United States v. Joyner, No. RDB-17-0483, 2021 WL 781701,

at *3 (D. Md. Mar. 1, 2021) (citing U.S. v. Thomas, 471 F. Supp. 3d 745, 749 (W.D. Va. 2020)).

Additionally, several district courts have held that obesity is not individually sufficient for a

finding that there are circumstances akin to the “extraordinary and compelling reasons” which

justify compassionate release. 1 See, e.g., United States v. Peaks, No. 16-20460, 2020 WL 2214231

(E.D. Mich. May 7, 2020) (inmate with BMI of 44 and hypertension does not meet test for

extraordinary and compelling circumstances). This Court is not persuaded that Travers’



1Judges of this Court have found extraordinary and compelling reasons for release during the COVID-19 pandemic
where the defendants were obese. See, e.g., United States v. Collins, PWG-17-0649, 2020 WL 3960831, at *4 (D. Md. July
13, 2020). However, such decisions are not binding in the case at hand. Further, in Collins, Judge Grimm of this Court
acknowledged that other courts had found obesity to be only one contributing factor to a finding of extraordinary and
compelling circumstances and that obesity alone was insufficient for such a finding. Id. at *3 (collecting cases).

                                                           5
        Case 1:14-cr-00522-RDB Document 125 Filed 04/13/21 Page 6 of 7



claimed medical conditions present reasons sufficient for this Court to consider the relief

requested. Nevertheless, even if Travers’ medical conditions allow consideration of his

Motion, this Court must find extraordinary and compelling circumstances, as well as that the

Defendant would not pose “a danger to the safety of any other person or to the community,”

U.S.S.G. § 1B1.13(2), and that a reduction in sentence is consistent with the sentencing factors

provided in 18 U.S.C. § 3553(a) in order to grant such Motion.

       To determine whether a defendant poses a danger to the community, this Court must

consider a number of factors, including (1) the nature and circumstances of the offense; (2)

the weight of the evidence against him; (3) his history and characteristics; and (4) the nature

and seriousness of the danger he would pose to others upon his release.

See 18 U.S.C. § 3142(g). Analysis under 18 U.S.C. § 3553(a) involves consideration of some of

the same factors. Under § 3553(a), the court considers (1) Travers’ personal history and

characteristics; (2) his sentence relative to the nature and seriousness of his offense; (3) the

need for a sentence to provide just punishment, promote respect for the law, reflect the

seriousness of the offense, deter crime, and protect the public; (4) the need for rehabilitative

services; (5) the applicable guideline sentence; and (6) the need to avoid unwarranted

sentencing disparities among similarly-situated defendants. See Bryant, 2020 WL 2085471 at

*4.

       Looking to each of these factors, this Court finds that a reduction in Travers’ sentence

is not warranted. The conduct of the offense to which the Defendant pled guilty was serious:

Travers planned and participated in an armed robbery in which his co-Defendant threatened

the life of a baby. The seriousness of the Defendant’s crime warrants the sentence imposed,


                                               6
         Case 1:14-cr-00522-RDB Document 125 Filed 04/13/21 Page 7 of 7



and a reduction in that sentence would be inconsistent with the above-listed factors, as Travers

has served less than half of that sentence. Further, Travers’ criminal history is significant and

includes multiple convictions including two previous convictions for robbery, as well as one

conviction for second degree murder. (ECF No. 85.) Quite simply, Travers would still pose

a danger to others if he were released. Moreover, the medical records submitted to this Court

suggest that Travers’ conditions are receiving attention from the BOP, and immediate release

is not required.

                                       CONCLUSION

       Accordingly, for the reasons stated above, it is HEREBY ORDERED this 13th Day of

April, 2021, that Defendant Travers’ Motion for Compassionate Release (ECF No. 118) is

DENIED.

                                                    ______/s/______________
                                                    Richard D. Bennett
                                                    United States District Judge




                                               7
